DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted February 7, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-40 are currently pending.

Response to Arguments
2.	Applicant argues the rejections under 35 U.S.C. § 112(b), regarding the term “secret data,” should be withdrawn because of the explanations at paragraphs [0022]-[0023] of Applicant’s specification. Examiner has carefully considered this point, but respectfully disagrees. First, the Examiner notes that the operations discussed therein are exemplary, with no definition ascribed to the term “secret data.” Second, the Examiner maintains the term “secret data” is a relative term that one of ordinary skill in the art would not have been reasonably apprised the scope of.
	Applicant’s arguments regarding the prior art of record have been fully considered, but are moot in view of the new grounds of rejection set forth below.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 23, 24, 26-28, 33, 34, 36-38, and all dependent thereon, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 23, 24, 26-28, 33, 34, 36-38: the term “secret data” is a relative term which renders the claim(s) indefinite1. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, this term is interpreted as associated with an encryption or security function.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 21-29 and 31-39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0382198 (hereinafter “Kashef”), in view of U.S. Publication No. 2014/0181521 (hereinafter “Hemphill”), and in further view of either U.S. Publication No. 2016/0105424 (hereinafter “Logue”) or U.S. Publication No. 2015/0134488 (hereinafter “Straub”).

Regarding claims 21 and 31: Kashef teaches a computer-implemented method, comprising: 
configuring a first device to enter a mode to allow wireless communications between the first device and a second device; determining the second device is configured to allow setup of wireless communications between the first device and the second device (See, e.g., figure 1, [0011], [0062], [0063], and [0077]-[0084]; target device 120, i.e. a “first device,” is configured to allow setup and/or communications between source device 110 and/or configuration assistance device 150, i.e. a “second device”; the second device determines authorization.); 
receiving, by the second device from the first device, a first wireless signal corresponding to a connection request from the first device, the first wireless signal including first data identifying the first device (See, e.g., [0013]-[0015]; a message including a device identifier is received for establishing a connection.); and 
processing the second data by the second device to establish a wireless connection between the first device and second device (See, e.g., [0011]; a wireless connection is formed.).
Kashef does not explicitly state “sending, by the second device to at least one server, the first data identifying the first device; [and] receiving, by the second device from the at least one server, second data corresponding to the second device.” However, Hemphill teaches a system that overlaps many of the teachings of Kashef (See, e.g., [0066] and [0077]; device 200, i.e. a “first device,” send communications including a device ID.). Hemphill also teaches communicating and/or forwarding this information, i.e. the “first data,” to a server; and receiving information, i.e. “second data,” in response (See, e.g., figure 2, [0004]-[0008], [0063]-[0067], and [0085]; note provisioning server.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Hemphill, such as the provisioning functionality, within the system of Kashef, in order to offload processing, expedite provisioning, and/or reduce processing errors.
Kashef modified by Hemphill does not explicitly state determining the first device and the second device are associated with an account and wherein the determination is based at least in part on the association. However, this feature is taught by Logue (See, e.g., [0031]-[0033] and [0116]-[0121]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Logue, such as the authentication and provisioning functionality, within the system of Kashef modified by Hemphill, in order to improve device setup efficiency.
Alternatively, this feature is taught by Straub (See, e.g., abstract, [0009], and [0027]-[0035]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Straub, such as the authentication and provisioning functionality, within the system of Kashef modified by Hemphill, in order to improve device setup efficiency.
	The rationale set forth above regarding the method of claim 21 is applicable to the system of claim 31.

Regarding claims 22 and 32: Kashef modified by Hemphill and Logue or Straub further teaches processing the second data by the second device comprises processing the second data to determine output data; and using the output data to establish the wireless connection (See, e.g., Hemphill: [0067] and [0082]-[0085].). The motivation for modification set forth above regarding claim 21 is applicable to claim 22.
The rationale set forth above regarding the method of claim 22 is applicable to the system of claim 32.

Regarding claims 23-25 and 33-35: Kashef modified by Hemphill and Logue or Straub further teaches wherein the second data corresponds to secret data (i.e. claim 23); establishing the wireless connection based at least in part on the secret data (i.e. claim 24); and processing, by the at least one server, the first data identifying the first device to determine the second data (i.e. claim 25) (See, e.g., Hemphill: [0042], [0066], [0086], [0087]. Note also Kashef: [0015], [0045], and [0062]; note encryption key and authentication functionality.). The motivation for modification set forth above regarding claim 21 is applicable to claims 23-25.
The rationale set forth above regarding the methods of claims 23-25 is applicable to the systems of claims 33-35, respectively.

Regarding claims 26-28 and 36-38: Kashef modified by Hemphill and Logue or Straub further teaches processing, by the second device, secret data corresponding to the first device with reference data to authenticate the secret data, wherein establishment of the wireless connection is based at least in part on authentication of the secret data (i.e. claim 26); and wherein the secret data corresponds to symmetric secret data (i.e. claim 27); and wherein the secret data corresponds to asymmetric secret data (i.e. claim 28) (See, e.g., Hemphill: [0042], [0066], [0086], [0087]. Note also Kashef: [0015], [0045], and [0062]; note encryption key and authentication functionality.). The motivation for modification set forth above regarding claim 21 is applicable to claims 26-28.
The rationale set forth above regarding the methods of claims 26-28 is applicable to the systems of claims 36-38, respectively.

Regarding claims 29 and 39: Kashef modified by Hemphill and Logue or Straub further teaches wherein the first wireless signal comprises a Bluetooth low energy message comprising an identifier corresponding to the first device (See, e.g., Kashef: [0047]. Note also Hemphill: [0038]-[0041].). The motivation for modification set forth above regarding claim 21 is applicable to claim 29.
The rationale set forth above regarding the method of claim 29 is applicable to the system of claim 39.

10.	Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kashef, in view of Hemphill, in further view Logue or Straub, and in further view of U.S. Publication No. 2016/0143033 (hereinafter “Falkenstein”).

Regarding claims 30 and 40: Kashef modified by Hemphill and Logue or Straub substantially teaches the method as set forth above regarding claim 21. Kashef modified by Hemphill and Logue or Straub may teach or imply, but nevertheless fails to explicitly state sending confirmation data indicating that the wireless connection has been established. However, this feature is taught by Falkenstein (See, e.g., [0043]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Falkenstein, such as the confirmation functionality, within the system of Kashef modified by Hemphill and Logue or Straub, in order to update network state and/or provide indication thereof.
The rationale set forth above regarding the method of claim 30 is applicable to the system of claim 40.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner and Applicant discussed this point. See the summary for interview held October 8, 2021.